Citation Nr: 0827960	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  03-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

This case was remanded by the Board in November 2005.  Most 
recently, in February 2008, this case was remanded in order 
for the RO to review evidence received subsequent to the 
certification of the case to the Board.  The RO reviewed this 
new evidence, and the case has now been returned to the Board 
for further appellate consideration.

The veteran appeared at the Louisville RO in October 2005 and 
testified via videoconference before the undersigned 
Veterans' Law Judge.  A written transcript of the hearing 
testimony is included in the record.


FINDING OF FACT

The evidence of record does not demonstrate that the 
veteran's gastritis manifested by the presence of small 
eroded or ulcerated areas; the evidence of record does 
demonstrate that the veteran's gastrointestinal symptoms are 
related to non-service-connected disorders.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected gastritis have not been met for the entire 
period of the claim.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.114, Diagnostic Code 7307 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

Here, a VCAA letter was sent to the veteran in April 2003 
that partially addressed the notice elements.  The April 2003 
letter informed him of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence he should provide, and informed him that it was 
his responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim. This 
letter also referred to some types of medical and lay 
evidence the veteran could provide to demonstrate a worsening 
of his service-connected disability.

As noted, the April 2003 VCAA notice did not make specific 
reference to the relevant diagnostic codes and other 
applicable information.  In Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the Federal Circuit stated that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  

To do this, the VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the veteran, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the veteran 
has stated that he or she has no further evidence to submit, 
or where the record reflects that VA has obtained all 
relevant evidence.  

There must be a demonstration that there was no prejudice 
from a notice error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores.  

The February 2005 statement of the case set forth the 
relevant diagnostic code for the veteran's gastritis, and 
included a description of the rating formula for all possible 
schedular rating under the relevant diagnostic code.  He was 
thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the disability evaluation that the RO 
had assigned.  This statement of the case was followed by a 
personal hearing and the issuance of two supplemental 
statements of the case.  Further, the veteran has 
representation in this matter; indeed, the veteran's 
representative has submitted numerous briefs in support of 
this claim.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  His service medical records, VA medical 
treatment records, and lay statements have been obtained.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  He was also accorded 
VA examinations in April 2003 and September 2006 as part of 
this claim.  38 C.F.R. § 3.159(c)(4).  

Significantly, neither the veteran nor his representative 
have identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of his claim for an increased rating for his 
back disability that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating for Gastritis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The Board notes that claims for increased ratings require 
consideration of entitlement to such ratings during the 
entire relevant time period involved, i.e. from the date the 
veteran files a claim which ultimately results in an appealed 
RO decision, and contemplate staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7307 provides ratings for hypertrophic 
gastritis.  Chronic hypertrophic gastritis, with small 
nodular lesions and symptoms is rated 10 percent disabling.  
Chronic hypertrophic gastritis, with multiple small eroded or 
ulcerated areas and symptoms, is rated 30 percent disabling.  
Chronic hypertrophic gastritis, with severe hemorrhages, or 
large ulcerated or eroded areas, is rated 60 percent 
disabling.  Atrophic gastritis, which is a complication of a 
number of diseases, including pernicious anemia, is to be 
rated on the underlying condition.  38 C.F.R. 
§ 4.114. 

A November 2002 VA treatment note indicates that the veteran 
reported increased abdominal bloating and increased abdominal 
gas.  Examination revealed that his abdomen was sore on 
palpation with increased gas.  The nurse practitioner stated 
that the gas was likely related to the veteran's poor eating 
habits.

In March 2003, the veteran underwent an 
esophagogastroduodenoscopy, which revealed a small hiatal 
hernia with mild to moderate reflux esophagitis.  

The veteran underwent a VA examination in April 2003.  He 
reported that he developed increased gas and bloating after 
being prescribed Naprosyn, which improved to his baseline 
when he stopped the medications.  He reported epigastric and 
lower chest area gas with pain and bloating, and also 
recurrent constipation.  The examiner noted that the 
veteran's abdomen was mildly distended, with generalized mild 
to moderate epigastric right and left upper quadrant 
tenderness.  There were also increased bowel sounds.  The 
examiner further noted that the March 2003 
esophagogastroduodenoscopy did not reveal any signs of 
gastritis.

A January 2004 VA treatment record indicates that the veteran 
had multiple walk-in visits for abdominal bloating and 
distension.  The veteran reported that he always has 
gastrointestinal symptoms, in the form of bloating, 
alternating constipation and diarrhea, and distention.

In August 2004, the veteran presented with complaints of his 
"stomach making noise," gas, and occasional constipation.  
He was counseled regarding his diet.

A January 2005 VA treatment record reveals that the veteran 
reported nausea, diarrhea, gas, and indigestion.  He was 
diagnosed with gastroenteritis.

The veteran testified in October 2005 that the medication 
prescribed for his service-connected back had caused problems 
in addition to his already service-connected gastritis.  It 
appears that he believes his gastroesophageal reflux disease 
(GERD) and hiatal hernia are related to his arthritis 
medication and his gastritis condition.

The veteran underwent a second VA examination in September 
2006.  He reported chronic abdominal discomfort, described as 
bloating with increased flatulence.  He reported significant 
abdominal gas and nearly constant abdominal distention.  The 
examiner noted diffuse vague tenderness in the lower 
quadrants of the veteran's abdomen.  The examiner stated that 
the veteran did not have evidence of gastritis on prior 
endoscopies and that the gastrointestinal symptoms have 
persisted despite the discontinuation of nonsteroidal anti-
inflammatory drugs (NSAIDs).  The examiner concluded that the 
veteran has no current manifestations of gastritis; rather, 
his symptoms are attributable to GERD, a hiatal hernia, 
aeophagis caused by obstructive sleep apnea, and/or irritable 
bowel syndrome.  Further, the examiner opined that GERD, 
hiatal hernias, sleep apnea, and irritable bowel syndrome are 
unrelated to gastritis or the use of NSAIDs.  

A September 2007 VA treatment record reveals that the veteran 
reported continued bloating and gas.  This record indicates 
that the veteran has continued to take a prescription 
medication for his gastritis, but does not provide any 
information regarding the current severity of the condition.

The Board finds that the veteran's gastritis does not warrant 
a disability rating in excess of 10 percent for the entire 
period of the claim.  The evidence of record does not 
demonstrate the presence of multiple small eroded or 
ulcerated areas.  Indeed, the evidence of record does not 
demonstrate the presence of any symptoms of gastritis.  
Further, while the veteran and his representative contend 
that the veteran's abdominal discomfort warrants an increased 
rating, the bloating, gas, distension, diarrhea, and 
constipation have been linked to the veteran's non-service-
connected disabilities of GERD, hiatal hernia, aeophagis 
caused by obstructive sleep apnea, and irritable bowel 
syndrome.  

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating for the entire period 
of the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; Gilbert, supra.  The claim for a disability rating 
greater than 10 percent for gastritis is, therefore, denied. 


ORDER

A disability rating in excess of 10 percent for gastritis is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


